Ryland, Judge.
This was a suit for assaulting and beating the plaintiff. The jury found the defendant guilty, and assessed the plaintiff’s damages at the sum of $200.
Plaintiff moved for a new trial, because the damages were •excessive. This motion being overruled, he brings the case here. The judgment below must be affirmed. This court cannot see that the damages in this ease are so excessive as to *568have made it error in tbe court below to have refused to set aside the verdict and grant a new trial. (Woodson v. Scott, ante, p. 272.) The other judges concurring, the judgment is affirmed.